April 12, 1923. The opinion of the Court was delivered by
This is an action for the value of six bales of cotton. The plaintiff is a commission merchant. He received from a customer a bill of lading for six bales of cotton. The plaintiff entered the cotton on its books and paid the customer's draft on account. The cotton was not received. The shipment was from Ehrhardt, S.C. to Savannah, Ga. The defendant undertook to show that the cotton was not shipped; i. e., there were two bills of lading made out by mistake to cover one shipment. This they were allowed to do, and the presiding Judge charged the jury that, if the cotton was not in fact shipped, the railroad is not liable. It is not denied that cotton was shipped and advances made on the faith of what may be designated as a duplicate bill of lading.
So far as we know (and no cases have been cited), the Federal Courts have not construed the Federal statute on this subject. There are cases to the contrary elsewhere, but, until the Federal Courts have spoken, we must follow our own cases. *Page 90 
In Thomas v. Railroad Company, 85 S.C. 541;64 S.E., 221; 34 L.R.A. (N.S.), 1177; 21 Ann. Cas., 223, we find:
"Whatever may be the true view as to the effect of a bill of lading when no goods were delivered to the carrier, we think that in a case like this, when goods were delivered and the question is one merely of shortage in the number of packages in an admitted shipment, the representation of the defendant's bill of lading that a specific number of packages were received, without any qualification, is conclusive upon the carrier as between the carrier and the consignee or transferee of the bill of lading who has incurred loss or liability in reliance upon the correctness of the representation. It cannot be said that the issuance of the bill of lading was not within the scope of the authority of defendant's agent. It was the duty of defendant's agent to check the number of separate packages received for shipment, and, if the agent chose to accept the shipper's count as his own, the loss should fall upon the carrier who gave the agent authority to issue the bill of lading rather than upon the innocent consignee or transferee who relied upon the recitals therein. Note to Chandler v. Sprague, 38 Am. Dec., 414."
This is not a case in which no goods were received. There were duplicate bills of lading for cotton actually received.
The judgment is reversed, and a new trial ordered.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur.